 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-State Aero,Inc.andChauffeurs,Teamsters andHelpers,LocalUnion 215, a/w InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 25-RC-4025December12, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Frederick G.Winkler,Hearing Officer.The Employer alone has filed abrief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer, Tri-State Aero,Inc.,isanIndiana corporationwith its principal place ofbusiness in Evansville,Indiana.The Employer isengaged in maintaining,fueling and storing aircraft,and in operating an air taxi and chartering service.Itrepairsand overhauls aircraft,sellsfueltoscheduled airlines and privately owned aircraft, andmaintains hangar facilities for those who availthemselves of this service. It holds an Air CarrierOperating Certificateissuedby the Federal AviationAgency. The Employer also possesses repair serviceand flight instruction school permits issued underFederal auspices.The Employerdoes in excessof $500,000businessannually,about 90 percent of which representsrevenue from the sale of goods and services otherthan air-taxi service. The Employer admits, and thefacts in the record indicate,that it is engaged ininterstate commerce within the meaning of the Act.Nevertheless, it moves fordismissalof the petitionherein on the grounds that it is a "common carrierby air engaged in interstate commerce"within themeaningof the Railway Labor Act,' that itsoperationsand employees are covered by theprovisions of that Act, and that matters, such as arehere involved, would be more suitably handled bythe National Mediation Board, the agency primarilyvested with jurisdiction over air carriers under theRailway Labor Act.'Title II of the Railway Labor Act extends the coverage of that Act to..every common carrier by air engaged in interstate or foreigncommerce.and every air pilot or other person who performs any workBecause of the nature of the question presentedhere,we have, as in other cases in the past,'requested the NationalMediation Board to studytherecordinthiscaseanddeterminetheapplicabilityof the Railway Labor Act to theEmployer.Inthepresentcase,weareadministratively advised by the National MediationBoard that:Based on the entire record it is the opinion of theNationalMediation Board, that Tri-State Aero,Inc.,does not meet the definition of a commoncarrier by air as set forth in Section 201, Title IIof the Railway Labor Act; consequently, there isno basis for this Board to exercise jurisdictionover the employer or its employees.On the basis of the facts set forth above, we findtheEmployer'scontentionstobewithoutmerit.Rather,we find that the Employer is engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act. Accordingly, we shall deny itsmotion to dismiss and we shall assert jurisdictionherein.2.The Petitioner requests a unit of all line serviceemployees, excluding professional employees, officeclericalemployees,guards,and supervisors asdefined in the Act. The Employer contends that onlya unit including line service men, mechanics, themechanic helper, and pilots would be appropriate.The unit sought consists of those individuals whoare engaged in fueling,washing, and rolling aircraftfrom place to place in the area between hangars andtaxiingramps.They work in distinctive orangeoveralls under separate supervision, are hourly paid,and are employed in three separate shifts. Theyrequire no special skills in the performance of theirwork and are neither examined nor certified as towork qualifications by regulatory agencies.The mechanics, on the other hand, are responsiblefor the airworthiness of the airplanes upon whichthey work, are certified, use tools appropriate totheir craft, work in one regular 8-hour shift, wearblue and white uniforms, are paid a substantiallyhigherhourlywage rate than the line serviceemployees, and work almost exclusively in thehangars. Pilots, by the same token, are salaried,certified,andwork primarily in the air, flyingpassengers for hire,or, as flight instructors,trainingothers in the skills of aerial navigation, maneuver,aerodynamics, weather, and related subjects.From the foregoing, it is apparent that line serviceemployees,asdistinguishedfrommechanics,mechanic helpers,3 and pilots, do not use anyas an employee..of such carrier..'See, e.g.,Lynch Flying Service, Inc,166 NLRB No. 118'The one individual employed as a mechanic helper is paidsubstantiallymore than the line service employees.His hourlyratemorecloselyapproximates the starting rate paid to mechanics,whom he assists As ahelper, this individual receives on-the-jobtraining leadingto certification asanaircraftmechanic upon passing therequisiteFederalAviationAdministration examinations.In these circumstances,we shall exclude themechanic helper from the unit hereinfoundappropriate180 NLRB No. 9 TRI-STATE AERO, INC.particularskilloracademicdisciplineintheperformance of their work, nor can they, by reasonof their work experience, qualify for employment inthe other classifications which the Employer wouldincludeinthebargainingunit.The separatecommunity of interest thus manifest among theEmployer'slineserviceemployeeswarrants ourfinding that they constitute a unit appropriate forthe purposes of collective bargaining.We find that the following employees at theEmployer'sEvansville,Indiana,installationconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All line service employees, but excluding allmechanics,mechanic helpers, pilots, professional61employees, office clerical employees, guards, andsupervisors as defined in the Act.[Direction of Election4 omitted from publication.]'In order to assurethat alleligiblevoters may have the opportunity tobe informedof theissues in theexercise oftheirstatutoryright to vote, allparties to the election should have access to a listof voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB 1236;N LR B v Wyman-Gordon Company.394 U.S 759 Accordingly,it ishereby directedthat an election eligibilitylist, containing the names and addresses of all eligiblevoters,must be filedby the Employerwith the RegionalDirector for Region 25 within 7 daysof the date of this Decision and Directionof ElectionThe RegionalDirector shall make the list available to all partiesto the electionNoextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstances.Failure to complywith thisrequirement shall be grounds for setting aside the electionwhenever properobjectionsare filed.